DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2020-0022917 filed on 02/25/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because for example, claim 14 is directed to a RAID controller yet the claimed invention does not comprise any hardware component. Claim 15 is rejected for the similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore (US 2008/0120463), hereinafter Ashmore in view of Zheng et al. (US 2017/0031769), hereinafter Zheng.
Regarding claims 1, 14, and 15, taking claim 1, Ashmore teaches a method of controlling RAID controller (Ashmore, [0028], RAID controller 102), comprising: 
generating, by the RAID controller, a command sequence (Ashmore, [0048], host command type commands are disk commands that are generated by the RAID controller 102 in response to an I/O request received from the host computers 114 … non-host command type commands are disk commands that are generated by the RAID controller 102 internally independent of host computer 114 I/O requests); and 
transmitting, by the RAID controller, when a first cache barrier command included in the command sequence is identified, at least one cache barrier command to an arbitrary disk constituting a RAID before transmitting a first write command arranged after the first cache barrier command in the command sequence to the arbitrary disk.  
Ashmore does not explicitly teach transmitting, by the RAID controller, when a first cache barrier command included in the command sequence is identified, at least one cache barrier command to an arbitrary disk constituting a RAID before transmitting a first write command arranged after the first cache barrier command in the command sequence to the arbitrary disk, as claimed.
However, Ashmore in view of Zheng teaches transmitting, by the RAID controller, when a first cache barrier command included in the command sequence is identified, at least one cache barrier command to an arbitrary disk constituting a RAID before transmitting a first write command arranged after the first cache barrier command in the command sequence to the arbitrary disk (Zheng, [0024], A barrier set message is issued by the SAL to a persistence layer of the storage I/O stack to set a barrier flag for each LUN in a volume data structure located in a memory of each node servicing the respective LUN, wherein setting of the flag manifests establishment of a barrier delimiting the I/O requests (i.e., I/O request  received before establishment of the barrier are permitted on the LUN); [0085]; [0086], Installation of a barrier in the persistence layer ensures that from the point of installation, all new (i.e., later than establishment of the barrier) I/O (write) requests directed to the LUN are blocked (queued) at the persistence layer.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashmore to receive a barrier command from host 114 (in Ashmore) and generate barrier flag to be inserted to command queue 302 for each of the RAID disk 152. A person of ordinary skill in the art would have been motivated to combine the teachings of Ashmore with Zheng because it improves efficiency and reliability of the storage system disclosed in Ashmore by ensuring completion of the access commands prior to a barrier flag before the access commands received after the barrier flag (Zheng, [0024]). 
Claims 14 and 15 have similar limitations as claim 1 and they are rejected for the similar reasons. Regarding claim 15, Ashmore further teaches a plurality of disks (Ashmore, [0028], physical disks 152) controlled by the RAID controller (Ashmore, Fig.1); and a host configured to provide a command sequence to the RAID controller (Ashmore, [0032], The RAID controller 102 reads and writes data from or to the disk arrays 116 in response to I/O requests received from host computers 114).
Regarding claim 2, the combination of Ashmore and Zheng teaches all the features with respect to claim 1 as outlined above. The combination of Ashmore further teaches the method of claim 1, wherein the command sequence is generated by reconstructing a first command sequence received from an external host device by the RAID controller according to a RAID level of the RAID controller (Ashmore, [0048]; [0058]; [0060]).  
Regarding claim 3, the combination of Ashmore teaches all the features with respect to claim 1 as outlined above. The combination of Ashmore further teaches the method of claim 1, wherein the command sequence includes data blocks included in the first command sequence received by the RAID controller from the external host device (Ashmore, [0014], A portion of the commands in the queues specify user data specified by a host computer to be transferred with the physical disks) and a plurality of code blocks generated based on the data blocks (Ashmore, [0014], and a portion of the commands specify redundancy data generated by the RAID controller to be transferred with the physical disks; [0017], generating parity data from the user data).  
Regarding claim 4, the combination of Ashmore teaches all the features with respect to claim 1 as outlined above. The combination of Ashmore further teaches the method of claim 1, wherein the command sequence is received by the RAID controller from an external host device (Ashmore, [0032], The RAID controller 102 reads and writes data from or to the disk arrays 116 in response to I/O requests received from host computers 114; Fig.1).  
Regarding claim 13, the combination of Ashmore teaches all the features with respect to claim 2 as outlined above. The combination of Ashmore further teaches the method of claim 2, wherein the command sequence includes one or more parity blocks generated by the RAID controller from blocks included in the first command sequence (Ashmore, [0048]; [0060]; [0095]).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashmore and Zheng as applied to claim 1 above, and further in view of Zaltsman et al. (US 2014/0059270), hereinafter Zaltsman.
Regarding claim 5, the combination of Ashmore teaches all the features with respect to claim 1 as outlined above. The combination of Ashmore does not explicitly teach the method of claim 1, wherein the transmitting comprises constructing, by the RAID controller, a cache barrier stripe, which is a stripe composed of the same number of cache barrier commands as the number of all disks constituting the RAID before transmitting the first write command to the arbitrary disk constituting the RAID, as claimed.
However, the combination of Ashmore in view of Zaltsman teaches the method of claim 1, wherein the transmitting comprises constructing, by the RAID controller, a cache barrier stripe, which is a stripe composed of the same number of cache barrier commands as the number of all disks constituting the RAID before transmitting the first write command to the arbitrary disk constituting the RAID (Zaltsman, [0026], the host duplicates a barrier write command on all Input/Output (I/O) queues that are defined between the host and the storage device; Ashmore, [0005], The RAID notion of striping across multiple physical disks; [0041], Referring now to FIG. 3, a block diagram illustrating data structures 301 maintained by the coalesce 208 of FIG. 2 for each of the physical disks 152 of FIG. 1 according to the present invention is shown. The data structures 301 include a command queue 302; [0042], the coalescer 208 places the disk commands received from the RAID code 206 onto the command queue 302 in the order received, thus maintaining temporal order of the disk commands.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ashmore to incorporate teachings of Zaltsman to insert a barrier command in each command queue of each RAID disk for a RAID striping across multiple physical disks. A person of ordinary skill in the art would have been motivated to combine the teachings of Ashmore with Zaltsman because it improves efficiency and reliability of the storage system disclosed in the combination of Ashmore by executing storage commands in accordance with an order-of-arrival (Zaltsman, [0003]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashmore and Zheng as applied to claim 1 above, and further in view of Volkov et al. (US 11,023,318), hereinafter Volkov.
Regarding claim 6, the combination of Ashmore teaches all the features with respect to claim 1 as outlined above. The combination of Ashmore further teaches the method of claim 1, wherein a total number of the disks constituting the RAID is N (N is a natural number of 2 or more) (Ashmore, [0028],  One of the three disk arrays 116 is a RAID level 1 (mirrored) disk array 116 comprising two physical disks 152, one is a RAID level 4 (striped with dedicated parity disk) disk array 116 comprising four physical disks 152, and one is a RAID level 5 (striped with rotated, or distributed, parity disk) disk array 116 comprising seven physical disks 152), and 
before the transmitting, the method further comprises: constructing, by the RAID controller, a first type of partial stripe which is a stripe composed of only write commands arranged before the first cache barrier command in the first command array, when it is identified that the first cache barrier command exists in a first command array including N write commands consecutively arranged in the command sequence in a process of obtaining the N write commands from the command sequence in order to construct one stripe.  
The combination of Ashmore does not explicitly teach before the transmitting, the method further comprises: constructing, by the RAID controller, a first type of partial stripe which is a stripe composed of only write commands arranged before the first cache barrier command in the first command array, when it is identified that the first cache barrier 1command exists in a first command array including N write commands consecutively arranged in the command sequence in a process of obtaining the N write commands from the command sequence in order to construct one stripe, as claimed.
However, the combination of Ashmore in view of Volkov teaches before the transmitting, the method further comprises: constructing, by the RAID controller, a first type of partial stripe which is a stripe composed of only write commands arranged before the first cache barrier command in the first command array, when it is identified that the first cache barrier command exists in a first command array including N write commands consecutively arranged in the command sequence in a process of obtaining the N write commands from the command sequence in order to construct one stripe (Volkov, Col.19, lines 8-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ashmore to incorporate teachings of Volkov to write a partial stripe of data when a SYNC command is received. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ashmore with Volkov because it improves flexibility to the storage system disclosed in the combination of Ashmore to either write a partial stripe of data on a SYNC command or when a full stripe of data is ready (Volkov, Col.19, lines 8-21).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashmore, Zheng, and Volkov as applied to claim 6 above, and further in view of Kotzur et al. (US 2021/0096766), hereinafter Kotzur.
Regarding claim 7, the combination of Ashmore teaches all the features with respect to claim 6 as outlined above. The combination of Ashmore does not explicitly teach the method of claim 6, further comprising: after constructing the first type of partial stripe, transmitting one or more cache barrier commands to the disk constituting the RAID; and constructing a second type of partial stripe, which is a stripe composed of less than N write commands including one write command arranged immediately after 20the first cache barrier command in the first command array for at least one disk that has not received a write command based on the first type of partial stripe, as claimed.  
However, the combination of Ashmore in view of Kotzur teaches the method of claim 6, further comprising: after constructing the first type of partial stripe, transmitting one or more cache barrier commands to the disk constituting the RAID (Zheng, [0085]); and constructing a second type of partial stripe, which is a stripe composed of less than N write commands including one write command arranged immediately after the first cache barrier command in the first command array for at least one disk that has not received a write command based on the first type of partial stripe (Zheng, [0092], the persistence layer may remove the barrier once the PIT marker is recorded and allow new I/O (write) requests to be processed by the persistence layer; Kotzur, [0079], perform partial stripe writes (e.g., when the RAID storage controller device 204 transmits commands that cause data updates on only a subset of the RAID storage devices 206 a-206 d)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashmore to continue to process new I/O requests after completion of a barrier message. A person of ordinary skill in the art would have been motivated to combine the teachings of Ashmore with Zheng because it improves efficiency and reliability of the storage system disclosed in Ashmore by ensuring completion of the access commands prior to a barrier flag before the access commands received after the barrier flag (Zheng, [0024]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ashmore to incorporate teachings of Kotzur to construct a partial RAID stripe after a barrier message is processed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ashmore with Kotzur because it improves flexibility of the storage system disclosed in the combination of Ashmore by allowing both partial or full strip data update operations (Kotzur, [0075]).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites “The method of claim 7, wherein the RAID controller is adapted to construct a merged stripe, which is a single stripe constructed by merging a first partial stripe of 46the first type or the second type and a second partial stripe of the first type or the second type, and if the single merged stripe is not generated using the first partial stripe and the second partial stripe, the first partial stripe and the second partial stripe are 5consecutively provided as different stripes”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 6, 7, and 8 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 8 is allowable. Claims 9-11 are objected as dependent claims of claim 8.
Claim 12 recites “The method of claim 1, wherein a total number of disks constituting the RAID is N (N is a natural number of 2 or more), before the transmitting, the method further comprises: constructing, by the RAID controller, a stripe composed only of write 15commands disposed between two adjacent cache barrier commands, when it is identified that a plurality of cache barrier commands including the first cache barrier command exists in a first command array including N write commands consecutively arranged in the command sequence in a process of obtaining the N write commands from the command sequence in order to construct one stripe.”
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1 and 12 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 12 is allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sullivan et al. (US 20080059683).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136